     3:19-cv-00766-MGL      Date Filed 03/13/19    Entry Number 1     Page 1 of 35




                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                         COLUMBIA DIVISION

SAVANNAH RIVER BREWING        )
COMPANY, LLC,                 )
                              )
     Plaintiff,               )
                                                   3:19-cv-00766-MGL
                              ) Civil Action No.: ______________
v.                            )
                              ) JURY TRIAL DEMANDED
STEEL HANDS BREWING, LLC; )
RICHARD A. SPICER, III; DARRYL)
FRICK; SCOTT LAMBERT;         )
LAMBERT ARCHITECTURE +        )
CONSTRUCTION SERVICES, INC.;)
EDWARD LOUIS NICKS III;       )
SOUTHERN ATLANTIC             )
MECHANICAL CONTRACTORS, )
LLC; H. FREEMAN BELSER;       )
VANTAGE POINT REAL            )
ESTATE, LLC; STEEL HANDS      )
DEVELOPMENT, LLC, and         )
SCOTT SHOCKLEY,               )
                              )
     Defendants.              )

                                    COMPLAINT

      COMES NOW, SAVANNAH RIVER BREWING COMPANY, LLC,

Plaintiff in the above-entitled action (hereinafter “Plaintiff”), and herewith files this

COMPLAINT for damages against STEEL HANDS BREWING, LLC (“Steel

Hands”), RICHARD A. SPICER, III (“Spicer”), DARRYL FRICK (“Frick”),

SCOTT       LAMBERT         (“Lambert”),      LAMBERT          ARCHITECTURE            +
     3:19-cv-00766-MGL    Date Filed 03/13/19    Entry Number 1    Page 2 of 35




CONSTRUCTION SERVICES, INC. (“LACS”), EDWARD LOUIS NICKS III

(“Nicks”), SOUTHERN ATLANTIC MECHANICAL CONTRACTORS, LLC

(“Samco”); H. FREEMAN BELSER (“Belser”); VANTAGE POINT REAL

ESTATE, LLC (“VPRE”); and STEEL HANDS DEVELOPMENT, LLC (“SHD”)

(collectively “Defendants”) and shows this Court as follows:

      A.    NATURE OF THE COMPLAINT

      Plaintiff’s dream of opening a brewery quickly became a nightmare when the

Defendants: secretly misappropriated confidential trade secrets from Plaintiff’s

brewmaster to create a competing brewery; conspired to intentionally damage and

injure Plaintiff’s business; and secretly solicited the employment of Plaintiff’s

brewmaster to work at the competing brewery all while he was a full time employee

and part-owner of Plaintiff’s Brewery.       As a result, Plaintiff files the instant

complaint for violations of the Defend Trade Secrets Act, the South Carolina Trade

Secrets Act, Civil Conspiracy, South Carolina Unfair Trade Practices Act,

Intentional Interference with Contractual Relations, Intentional Interference with

Business Relationships, and Breach of Fiduciary Duty.




                                         2
     3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1     Page 3 of 35




      B.     PARTIES, JURISDICTION AND VENUE

                                        1.

      Plaintiff is a limited liability company organized and existing under the laws

of the State of Georgia with its principal place of business located at 813 5th Street,

Augusta, Georgia 30901.

                                        2.

      Plaintiff’s members are Steve Ellison, Christie Ellison, David Ellison and

Patricia Ellison.

                                        3.

      Steve Ellison and Christie Ellison are residents of Georgia.

                                        4.

      David Ellison and Patricia Ellison are residents of South Carolina.

                                        5.

      Steel Hands is a limited liability company organized and existing under the

laws of the State of South Carolina with its principal place of business is 2350

Foreman Street, Cayce, South Carolina 29033.

                                        6.

      Steel Hands members are Frick, Spicer, Lambert and Scott Shockley

(“Shockley”), all of whom are residents of South Carolina.


                                             3
     3:19-cv-00766-MGL    Date Filed 03/13/19   Entry Number 1    Page 4 of 35




                                     7.

      Frick is an individual who resides at 12 Hillwood Court, Columbia, South

Carolina 29204.

                                       8.

      Lambert is an individual who resides at 2906 Blossom Street, Columbia,

South Carolina 29205.

                                       9.

      Shockley is an individual who resides at 14 Otranoto Lane, Columbia, South

Carolina 29209.

                                          10.

      Spicer is an individual who resides at 108 South Woodrow Street, Columbia,

South Carolina 29205 and is a part-owner of LACS.

                                          11.

      LACS is a corporation incorporated in South Carolina and its principle place

of business is 522 Lady Street, Columbia, South Carolina 29201.

                                          12.

      Nicks is an individual who resides at 1051 Richard Franklin Road, Chapin,

South Carolina, 29036.




                                          4
     3:19-cv-00766-MGL    Date Filed 03/13/19   Entry Number 1   Page 5 of 35




                                         13.

      Samco is a limited liability company organized and existing under the laws of

the State of South Carolina with its principal place of business located at 3770

Fernandina Rd., Columbia, South Carolina 29210.

                                         14.

      Samco’s sole member is Nicks, who is a resident of South Carolina.

                                         15.

      Belser is an individual who resides at 400 Saluda Ave., Columbia, SC 29205.

                                         16.

      VPRE is a limited liability company organized and existing under the laws of

the State of South Carolina with its principal place of business located at 104

Vantage Point, Cayce, South Carolina, 29033.

                                         17.

      VPRE’s members are Frick and Spicer, both of whom are residents of South

Carolina.

                                         18.

      SHD is a limited liability company organized and existing under the laws of

the State of South Carolina with its principal place of business located at 12

Hillwood Court, Columbia, South Carolina, 29204.


                                        5
     3:19-cv-00766-MGL       Date Filed 03/13/19   Entry Number 1     Page 6 of 35




                                            19.

        SHD’s members are Frick and Lambert, both of whom are residents of South

Carolina.

                                            20.

        Plaintiff is informed and believes that SHD owns the building and brewing

system used by Steel Hands to brew and produce beer.

                                            21.

        This Court has jurisdiction over this case given that Plaintiff’s claims present

Federal questions over which the Court has jurisdiction pursuant to 28 U.S.C. §

1331.

                                            22.

        Venue is proper in this District, pursuant to 28 U.S.C. §1391(b)(1), because

all Defendants are residents of the State in which this District, the District of South

Carolina, is located.

              C.     FACTUAL ALLEGATIONS

                                            23.

        In 2015, Plaintiff’s members wished to build a brewery in Augusta, Georgia

(“Plaintiff’s Brewery”) and enter the business of brewing beer.




                                            6
     3:19-cv-00766-MGL     Date Filed 03/13/19    Entry Number 1    Page 7 of 35




                                          24.

      Despite Plaintiff’s members having extensive business expertise, Plaintiff

required the assistance of an individual with brewing expertise to assist them with

the development and creation of Plaintiff’s Brewery.

                                          25.

      In July 2015, Plaintiff hired Mark Walters (“Walters”) as a full time employee

as its “brewmaster” given his representation of extensive beer brewing experience

to assist in the creation of an operational brewery and to create recipes/formulas for

the beer to be produced by Plaintiff’s brewery.

                                          26.

      Plaintiff agreed to pay Walters a weekly salary for his services, in addition to

being given an ownership interest in Plaintiff’s business.

                                          27.

      Upon his hiring, Walters did not invest any equity into Plaintiff’s business.

                                          28.

      Plaintiff’s member, David Ellison, drafted a detailed business plan for

Plaintiff’s Brewery, which contained proprietary business information.




                                          7
     3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1    Page 8 of 35




                                           29.


      Plaintiff’s confidential and proprietary trade secrets include, without

limitation: Plaintiff’s non-public financial information; Plaintiff’s non-public

systems, methods, techniques and processes for brewing and production of beer at

Plaintiff’s brewery; Plaintiff’s non-public formulas/recipes for beer produced at

Plaintiff’s Brewery; Plaintiff’s non-public sources and agreements with respect to

the acquisition of raw ingredients necessary for the production of beer; Plaintiff’s

non-public business strategies, business documents, and all such similar information

necessary for Plaintiff to conduct its business in a competitive market place.

                                           30.


      Plaintiff’s confidential and proprietary trade secrets were not public and were

only made available to key employees, such as Walters with a direct need to know

in order to advance the Plaintiff’s Brewery’s objectives. Plaintiff took and continues

to take reasonable measures to keep the information secret.

                                           31.


      Walters selected and ordered the equipment and raw ingredients on Plaintiff’s

behalf that is necessary for brewing and producing beer at Plaintiff’s Brewery.




                                          8
     3:19-cv-00766-MGL    Date Filed 03/13/19   Entry Number 1   Page 9 of 35




                                        32.


      Plaintiff hired Lambert, a licensed architect and Spicer, a licensed general

contractor and construction manager, and the company they both own together,

LACS, based on Walters’ recommendation, to design and Plaintiff’s Brewery so that

it accommodates the specific equipment selected and ordered by Walters.

                                        33.


      Plaintiff is informed and believes that Spicer owns approximately 33% of

LACS.

                                        34.


      Plaintiff paid Lambert, Spicer and LACS in excess of $100,000.00 and spent

an extensive amount of time discussing Plaintiff’s business with Walters, Spicer,

Lambert and LACS to allow Lambert and LACS to design Plaintiff’s brewery.

                                        35.


      However, Plaintiff is informed and believes that Lambert and Spicer secretly

approached Walters about helping them develop Steel Hands, a brewery that would

compete with Plaintiff’s Brewery.




                                        9
    3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1    Page 10 of 35




                                           36.

      Plaintiff is informed and believes that Walters, a full time employee and part

owner of Plaintiff’s Brewery, feared that assisting Lambert and Spicer with a

competing brewery would violate his obligations to Plaintiff.

                                           37.

      Plaintiff is informed and believes that Lambert arranged for Walters to meet

with Lambert’s attorney and Steel Hands’ general counsel, Belser, so that Belser

could help convince Walters that there would be no issues with Walters working

with Lambert on a competing brewery to perpetuate Steel Hands and SHD’s receipt

of Defendant’s confidential trade secrets so that the trade secrets could be used by

Steel Hands and SHD to unfairly compete with Defendant. After the meeting

between Belser and Walters takes place, Walters is not charged by Belser for the

advice he receives from Belser.

                                           38.


      Plaintiff is informed and believes that Lambert then paid Walters at least

$3,500.00 for Walters to provide Frick, Spicer, Lambert, LACS, Spicer, Steel Hands,

SHD and Belser with Plaintiff’s confidential non-public information and trade

secrets with respect to Plaintiff’s Brewery, including trade secrets, business

information and the business plan Ellison created for Plaintiff’s Brewery so that such


                                         10
    3:19-cv-00766-MGL     Date Filed 03/13/19   Entry Number 1   Page 11 of 35




information and trade secrets could be used by Steel Hands and SHD to unfairly

compete with Plaintiff.

                                          39.


      Plaintiff is informed and believes Lambert identifies Walters as the

“brewmaster” for Steel Hands’ Brewery in June 2016 and also tells Walters that

Steel Hands will employ his wife, Bridgette Walters, as the director of finance and

adds her to the Steel Hands operating chart as such.

                                          40.


      Plaintiff is informed and believes that Lambert, through LACS, pays Walters

several thousand dollars for Walters’ work for Steel Hands while Walters continues

to work for Plaintiff.

                                          41.


      Plaintiff is informed and believes that Frick also pays Walters cash directly

for Walters’ work for Steel Hands while Walters continues to work for Plaintiff.

                                          42.


      Plaintiff is informed and believes that for almost the entire year of 2016,

Walters’ loyalty lies with Steel Hands, despite Walters owing Plaintiff a fiduciary

duty being a full time employee and part owner of Plaintiff’s Brewery during this


                                        11
    3:19-cv-00766-MGL          Date Filed 03/13/19   Entry Number 1   Page 12 of 35




period of time, all while earning more money in 2016 from Plaintiff than Walters

had ever earned in his life.

                                              43.


      Plaintiff is informed and believes that Walters was working for Steel Hands,

Plaintiff’s competitor, during his employment with Plaintiff.

                                              44.


      Plaintiff is informed and believes that Walters, at the direction of Lambert,

Frick, Spicer, Belser, SHD and/or Steel Hands, takes actions to slow the opening of

Plaintiff’s Brewery and intentionally sabotages the brewing process at Plaintiff’s

Brewery.

                                              45.


      Walters failed to properly design, install, or supervise the installation of a

glycol system at Plaintiff’s Brewery that is defective and now requires re-designed

and re-installation, at a costly expense to Defendant and its members.

                                              46.


      Walters hired, directed, and supervised electricians to improperly install an

electrical system in certain pumps at Plaintiff’s Brewery that essentially stopped beer

production.


                                             12
    3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1     Page 13 of 35




                                           47.

      Walters failed to install or supervise the installation of weight-measuring scale

system at Plaintiff’s Brewery that is vital to proper beer production.

                                           48.

      Walters failed to record or keep any brewing or inventory records or failed to

institute Standard Operating Procedures for brewing, packaging and inventory

management at Plaintiff’s Brewery, all of which are required by the United States

Department of the Treasury Alcohol and Tobacco Tax and Trade Bureau. Walters’

actions jeopardized Plaintiff’s federal and State of Georgia licenses to operate a

brewery.

                                           49.

      Plaintiff’s Brewery opens in February 2017. However, the beer produced by

Plaintiff’s Brewery during this time is very limited, while its supplies for producing

and brewing beer are extensive. The majority of the beer produced by Walters for

Plaintiff’s Brewery is unmarketable due to its poor quality and Plaintiff was forced

to dispose of the same.

                                           50.

      Four weeks after Plaintiff’s Brewery opens in February 2017, Walters

resigned from his position with Plaintiff without any notice, leaving Plaintiff’s

Brewery and its members high and dry with no brew master at a brand new brewery
                                         13
    3:19-cv-00766-MGL      Date Filed 03/13/19    Entry Number 1     Page 14 of 35




and with no one to replace Walters. Without Walters or another brewmaster,

Plaintiff did not have the knowledge regarding how to brew beer or operate the

brewery.

                                            51.

      Plaintiff paid Walters for 30 days after his resignation and bought back his

ownership in Plaintiff’s business.

                                            52.

      Plaintiff is informed and believes that in an effort to perpetuate the trade secret

misappropriation and hide Plaintiff’s discovery of the same after Walters’

resignation from Plaintiff’s Brewery, Spicer, Steel Hands, SHD and/or Frick pays

Walters initially only by cash. Thereafter, to further hide Walters employment with

Steel Hands to further perpetuate the misappropriation of Plaintiff’s trade secrets,

Plaintiff is informed and believes that Frick, Spicer, Lambert and/or Belser

conspired with Nicks to create a scheme to pay Walters salary and health insurance

benefits through Nick’s plumbing company, Samco, despite the fact that Walters has

no knowledge, training or experience in the plumbing trade.

                                            53.

      Additionally, to further hide Walters employment with Steel Hands to further

perpetuate the misappropriation of Plaintiff’s trade secrets, Plaintiff is informed and

believes that Frick, Lambert and/or Belser conspired with Spicer to create a scheme
                                          14
    3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1    Page 15 of 35




to pay Walters cash through Spicer and Frick’s real estate company, VPRE, despite

the fact that Walters has no knowledge, training or experience in the real estate

market.

                                          54.

      The general counsel for Steel Hands, Belser, further conspires with Lambert,

Walters, Spicer and Frick, to have Belser’s friend who is an attorney admitted in

Georgia, Brady R. Thomas, file a frivolous lawsuit against Plaintiff entitled Mark

Walters v. Savannah River Brewing Company, LLC, Richmond County Superior

Court Case No. 2017RCSC01336, in an effort to pilfer more of Plaintiff’s trade

secrets and further financially handicap Plaintiff, which is Steel Hands’ competitor.

             D.    CAUSES OF ACTION

                        COUNT I
  (DEFEND TRADE SECRETS ACT 18 U.S.C. § 1836, et seq. – AGAINST
                    ALL DEFENDANTS)

                                          55.

      As set forth more fully above, Plaintiff’s confidential and proprietary trade

secrets include, without limitation: Plaintiff’s non-public financial information;

Plaintiff’s non-public systems, methods, techniques and processes for brewing and

production of beer at Plaintiff’s Brewery; Plaintiff’s non-public formulas/recipes for

beer produced at Plaintiff’s Brewery; Plaintiff’s non-public sources and agreements

with respect to the acquisition of raw ingredients necessary for the production of
                                         15
     3:19-cv-00766-MGL       Date Filed 03/13/19   Entry Number 1    Page 16 of 35




beer; Plaintiff’s non-public business strategies, business documents, and all such

similar information necessary for Plaintiff to conduct its business in a competitive

market place.

                                            56.

       Plaintiff’s trade secrets relate to products and services used in, or intended for

use in, interstate commerce.

                                            57.

       Plaintiff’s trade secrets are of value to Defendants, some of whom are

competitors of Plaintiff, as is clearly demonstrated by the extent to which the

Defendants engaged in the solicitation of Walters’ employment for purposes of

gathering, misappropriating, and transferring such information to Defendants and its

subsidiaries and their efforts to conceal these actions.

                                            58.

       Plaintiff kept its trade secrets from disclosure through all appropriate and

necessary means, such that they were not generally known or available to individuals

or entities outside of Plaintiff.

                                            59.

       Plaintiff’s trade secrets, revealed to Defendants through Walters, are critical

to the success of Plaintiff’s business.


                                           16
    3:19-cv-00766-MGL       Date Filed 03/13/19   Entry Number 1   Page 17 of 35




                                            60.


      Plaintiff is informed and believes that all Defendants were aware that

Plaintiff’s trade secrets were not to be disclosed to others.

                                            61.


      Plaintiff is informed and believes that the Defendants knew that the

information related to Plaintiff being obtained from Walters was confidential and in

the nature of trade secrets and, nevertheless, Defendants actively sought Walters

employment in order to receive and utilize Plaintiff’s trade secrets.

                                            62.


      As further set forth above, Plaintiff is informed and believes that the

Defendants misappropriated Plaintiff’s trade secrets by acquiring them through

unlawful means, using them to unfairly compete with Plaintiff, and in derogation of

Plaintiff’s interest, and continuing to retain possession of them to this day, all in

violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq.

                                            63.


      Plaintiff is informed and believes that Plaintiff’s trade secrets have been

transferred to and maintained on Defendants’ computers and other devices and

remain in the possession of the Defendants.


                                          17
    3:19-cv-00766-MGL         Date Filed 03/13/19   Entry Number 1   Page 18 of 35




                                             64.


      As a direct and proximate cause of Defendants’ wrongful conduct, Plaintiff

has suffered and will continue to suffer financial losses, imminent and permanent

irreparable harm, loss of the confidentiality of their trade secrets, loss of goodwill,

loss of business opportunities, and other continuing harm.

                                             65.


      The losses and harm to Plaintiff is ongoing and cannot be remedied by

damages alone.

                                             66.


      Defendants have acted willfully, maliciously, and with reckless disregard to

the rights of Plaintiff, entitling Plaintiff to exemplary damages and recovery of its

reasonable attorneys’ fees.

                                             67.


      Plaintiff demands judgment in their favor for Defendants’ violation of the

Defend Trade Secrets Act, and request actual damages, in addition to the economic

benefit realized by Defendants as a result of their misappropriations resulting in

unjust enrichment, preliminary and permanent injunctive relief, including, but not

limited to, the immediate return of all of Plaintiff’s confidential and proprietary


                                            18
    3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1     Page 19 of 35




business information, an Order directing all Defendants to refrain from using such

confidential information, attorneys’ fees, and such other and further relief available

under the Defend Trade Secrets Act as this Court deems just.

                         COUNT III
      (SOUTH CAROLINA TRADE SECRETS ACT – AGAINST ALL
                       DEFENDANTS)
                             68.

      Plaintiff incorporates by reference and re-alleges each and every preceding

paragraph of this complaint as if restated completely herein.

                                           69.

      As set forth more fully above, Plaintiff’s confidential and proprietary trade

secrets include, without limitation: Plaintiff’s non-public financial information;

Plaintiff’s non-public systems, methods, techniques and processes for brewing and

production of beer at Plaintiff’s brewery; Plaintiff’s non-public formulas/recipes for

beer produced at Plaintiff’s Brewery - all of which constitute trade secrets as defined

by S.C. Code Ann. § 39-8-20 (5).

                                           70.

      S.C. Code Ann. § 39-8-30 provides in relevant part:

      (B) Every employee who is informed of or should reasonably have
      known from the circumstances of the existence of any employer’s trade
      secret has a duty to refrain from using or disclosing the trade secret
      without the employer’s permission independently of and in addition to
      any written contract of employment, secrecy agreement, noncompete

                                          19
    3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1   Page 20 of 35




      agreement, nondisclosure agreement, or other agreement between the
      employer and the employee.

      (C) A person aggrieved by a misappropriation, wrongful disclosure, or
      wrongful use of his trade secrets may bring a civil action to recover
      damages incurred as a result of the wrongful acts and to enjoin its
      appropriation, disclosure, use, or wrongful acts pertaining to the trade
      secrets.
                                          71.

      Walters, a full time employee of Plaintiff, owed a duty to Plaintiff to refrain

from disclosing Plaintiff’s trade secrets per S.C. Code Ann. § 39-8-30(B) and

Plaintiff is informed and believes that Walters breached this duty when he

wrongfully disclosed Plaintiff’s trade secrets to Defendants.

                                          72.

      Plaintiff is informed and believes that Defendants misappropriated Plaintiff’s

trade secrets by acquiring Plaintiff’s trade secrets by improper means through

Walters and knew or had reason to know that Plaintiff’s trade secrets were acquired

by improper means, which violates the South Carolina Trade Secrets Act, including

but not limited to, S.C. Code Ann. § 39-8-30 (C).

                                          73.

      Plaintiff demands judgment in their favor for Defendants’ violation of the

South Carolina Trade Secrets Act, and request actual damages incurred as a result

of the wrongful acts and to enjoin defendant’s misappropriation, disclosure, use, and


                                         20
    3:19-cv-00766-MGL          Date Filed 03/13/19   Entry Number 1   Page 21 of 35




wrongful acts pertaining to the trade secrets and such other and further relief

available under the South Carolina Trade Secrets Act as this Court deems just.

                           COUNT III
          (CIVIL CONSPIRACY – AGAINST ALL DEFENDANTS)

                                              74.

      Plaintiff incorporates by reference and re-alleges each and every preceding

paragraph of this complaint as if restated completely herein.

                                              75.

      Frick, Lambert, Spicer, VPRE, LACS, Steel Hands, SHD, Belser, Nicks and

Samco met, conspired and schemed to misappropriate Plaintiff’s trade secrets and

injure Plaintiff’s business.

                                              76.

      Plaintiff is informed and believes that in furtherance of the conspiracy,

Plaintiff is informed and believes that Lambert communicated with Belser and

arranged for Walters to meet with Belser, so that Belser could help convince Walters

that there would be no issues or conflicts with Walters working with Lambert on a

competing brewery to perpetuate Defendant’s trade secret misappropriation. After

the meeting between Belser and Walters takes place, Walters is not charged by

Belser for the advice he receives from Belser.




                                             21
    3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1   Page 22 of 35




                                          77.

      In furtherance of the conspiracy, Plaintiff is informed and believes that in an

effort to perpetuate the trade secret misappropriation and hide Plaintiff’s discovery

of the same, Steel Hands, SHD, Lambert and/or Frick pays Walters initially only by

cash. Thereafter, to further perpetuate Defendants’ trade secret misappropriation

and Walters employment with Steel Hands, Plaintiff is informed and believes that

Frick and Lambert conspired with Nicks to create a scheme to pay Walters salary

and health insurance benefits based on his employment with Steel Hands, through

Nick’s plumbing company, Samco, in furtherance of the conspiracy, despite the fact

that Walters has no knowledge, training or experience in the plumbing trade.

                                          78.

      Additionally, in furtherance of the conspiracy, Plaintiff is informed and

believes that in an effort to perpetuate the trade secret misappropriation and hide

Plaintiff’s discovery of the same, Plaintiff is informed and believes that Frick,

Lambert and/or Belser conspired with Spicer to create a scheme to pay Walters cash

through Spicer and Frick’s real estate company, VPRE, despite the fact that Walters

has no knowledge, training or experience in the real estate market.

                                          79.

      In furtherance of the conspiracy, Plaintiff is informed and believes that

Lambert, Belser, Frick. Walters, SHD and/or Steel Hands improperly and
                                         22
    3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1    Page 23 of 35




unjustifiably conspired to interfere with the opening of Plaintiff’s Brewery and

intentionally sabotaged the brewing process at Plaintiff’s Brewery resulting in the

majority of the beer produced by Walters for Plaintiff’s Brewery being unmarketable

due to its poor quality and Plaintiff was forced to discard of the same.

                                           80.

      In furtherance of the conspiracy, Plaintiff is informed and believes that the

general counsel for Steel Hands, Belser, further conspired with Lambert, Walters

and Frick to file a frivolous lawsuit against Plaintiff entitled Mark Walters v.

Savannah River Brewing Company, LLC, Richmond County Superior Court Case

No. 2017RCSC01336, in an effort to learn additional information about and further

handicap Plaintiff, Steel Hands’ competitor.

                                           81.

      Plaintiff is informed and believes that Defendants joined with a purpose of

foreseeably causing injury to Plaintiff, engaging in overt acts pursuant to a common

design, which proximately caused Plaintiff special damage as a result of a common

design between Defendants.

                                           82.

      Plaintiff has been harmed by Defendants’ conspiracy resulting in special

damage to the Plaintiff, including but not limited to, tangible losses and/or injuries

to the Plaintiff's business and occupation. By way of example, such specific amounts
                                         23
    3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1   Page 24 of 35




of special damage losses include, but are not limited to, $48,169.53 in legal fees to

date to defend itself from the frivolous Richmond County Superior Court action, and

at least approximately $5,000.00 from the sabotage of the opening of Plaintiff’s

brewery which include the costs of raw, unused ingredients to brew beer that went

unused and the costs associated with the production of beer that was of such poor

quality it was unable to be sold and had to be discarded, and other acts to be shown

through the course of discovery and at trial.

                                           83.

      The common actions between Frick, Lambert, Spicer, VPRE, LACS, Steel

Hands, SHD, Belser, Nicks and Samco resulted in direct and proximate injury to

Plaintiff. Plaintiff has suffered damages because Frick, Lambert, Spicer, VPRE,

LACS, Steel Hands, SHD, Belser, Nicks and Samco conspired to create a process

and/or procedure for misappropriating Plaintiff’s trade secrets and took steps to

sabotage Plaintiff’s business and render Plaintiff’s products unmarketable. The acts

of Frick, Lambert, Spicer, VPRE, LACS, Steel Hands, SHD, Belser, Nicks and

Samco directly and proximately resulted in special and additional damages which

go beyond the damages asserted in other counts of this complaint.




                                         24
    3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1   Page 25 of 35




                       COUNT IV
  (SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT – AGAINST
          FRICK, LAMBERT, SHD AND STEEL HANDS)

                                          84.


      Plaintiff incorporates by reference and re-alleges each and every preceding

paragraph of this complaint as if restated completely herein.

                                          85.


      Frick, Lambert, SHD and Steel Hands’ conduct constitutes unfair and

deceptive trade practices and is a violation of the South Carolina Unfair Trade

Practices Act, SC Code Ann. § 39-5-10, et seq. Furthermore, Frick, Lambert, SHD

and Steel Hands’ conduct was willful.

                                          86.


      At all times relevant herein, Frick, Lambert, SHD and Steel Hands engaged

in the business of brewing beer, and placing the beer into the stream of commerce.

                                          87.


      Frick, Lambert, SHD and Steel Hands were engaged in commerce as defined

by the South Carolina Unfair Trade Practices Act, SC Code Ann. § 39-5-10, et seq.

                                          88.




                                         25
    3:19-cv-00766-MGL      Date Filed 03/13/19    Entry Number 1   Page 26 of 35




      Frick, Lambert, SHD and Steel Hands’ activities, including but not limited to,

the utilization of Plaintiff’s systems, methods, techniques and processes for brewing

and production of beer at Plaintiff’s brewery placed into the stream of commerce,

coupled with Frick, Lambert and use of Plaintiff’s formulas/recipes for beer

produced at Plaintiff’s Brewery which were placed into the stream of commerce, and

other acts to be shown through the course of discovery and at trial, constitute

unlawful and unfair methods of competition and/or unfair or deceptive acts or

practices in the conduct of trade and/or commerce and has been repeated and is

capable of repetition.

                                            89.

      Frick, Lambert, SHD and Steel Hands’ conduct affects the public interest.

                                            90.

      Frick, Lambert, SHD and Steel Hands’ knew or should have known that its

actions constituted unfair and deceptive trade practices.

                                            91.

      As a direct, foreseeable, and proximate result of Frick, Lambert and Steel

Hands’ unfair and deceptive trade practices, the Plaintiff has suffered an

ascertainable loss of money and property.

                                            92.


                                         26
    3:19-cv-00766-MGL       Date Filed 03/13/19   Entry Number 1     Page 27 of 35




      The Plaintiff is entitled to recover its actual damages, which amount should

be trebled, together with interest, costs and attorneys’ fees and such other and further

relief available under the South Carolina Unfair Trade Practices Act as this Court

deems just.

                        COUNT V
  (SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT – AGAINST
                         LACS)

                                            93.

      Plaintiff incorporates by reference and re-alleges each and every preceding

paragraph of this complaint as if restated completely herein.

                                            94.

      LACS’ conduct constitutes unfair and deceptive trade practices and is a

violation of the South Carolina Unfair Trade Practices Act, SC Code Ann. § 39-5-

10, et seq. Furthermore, LACS’ conduct was willful.

                                            95.

      At all times relevant herein, LACS engaged in the business of providing

architectural design services and construction management services into the stream

of commerce.

                                            96.




                                          27
    3:19-cv-00766-MGL        Date Filed 03/13/19   Entry Number 1   Page 28 of 35




      LACS was engaged in commerce as defined by the South Carolina Unfair

Trade Practices Act, SC Code Ann. § 39-5-10, et seq.

                                            97.

      LACS activities, including but not limited to, receiving extensive amounts of

money in exchange for LACS providing architectural and construction services

associated with the development and construction of Plaintiff’s brewery which were

placed into the stream of commerce, then utilizing such designs and information

funded by LACS to develop and construct a competing brewery to place products

into the stream of commerce, and other acts to be shown through the course of

discovery and at trial, all of which constitute unlawful and unfair methods of

competition and/or unfair or deceptive acts or practices in the conduct of trade and/or

commerce and are capable of repetition.

                                            98.

      LACS’ conduct affects the public interest.

                                            99.

      LACS’ knew or should have known that its actions constituted unfair and

deceptive trade practices.




                                           28
    3:19-cv-00766-MGL        Date Filed 03/13/19   Entry Number 1    Page 29 of 35




                                         100.

      As a direct, foreseeable, and proximate result of LACS’ unfair and deceptive

trade practices, the Plaintiff has suffered an ascertainable loss of money and property

to be determined at trial.

                                         101.

      The Plaintiff is entitled to recover its actual damages, which amount should

be trebled, together with interest, costs and attorneys’ fees and such other and further

relief available under the South Carolina Unfair Trade Practices Act as this Court

deems just.

                        COUNT VI
 (INTENTIONAL/TORTIOUS INTERFERENCE WITH CONTRACTUAL
          RELATIONS – AGAINST ALL DEFENDANTS)

                                         102.

      Plaintiff incorporates by reference and re-alleges each and every preceding

paragraph of this complaint as if restated completely herein.

                                         103.

      Plaintiff and Walters entered into a valid and enforceable contracts in 2015

known as the Operating Agreements.

                                         104.

      Plaintiff is informed and believes that Defendants were all well aware of the

contracts between Plaintiff and Walters.
                                           29
    3:19-cv-00766-MGL      Date Filed 03/13/19      Entry Number 1   Page 30 of 35




                                        105.

      Plaintiff is informed and believes that Defendants have each independently

and collectively acted to intentionally and unjustifiably induce and/or procure a

breach of those contracts, without justification.

                                        106.

      The subsequent breach of contracts was caused by defendant’s unlawful

conduct.

                                        107.

      Plaintiff has suffered damages as a result of Defendants intentional

interference with contractual relations.

                      COUNT VII
(INTENTIONAL INTERFERENCE WITH BUSINESS RELATIONSHIPS -
                   ALL DEFENDANTS)

                                        108.

      Plaintiff incorporates by reference and re-alleges each and every preceding

paragraph of this complaint as if restated completely herein.

                                        109.

      Plaintiff had a reasonable expectation of entering and maintaining a valid

business relationship with potential customers of Plaintiff’s Brewery and suppliers

to sell beer produced by Plaintiff’s Brewery.


                                           30
    3:19-cv-00766-MGL      Date Filed 03/13/19   Entry Number 1   Page 31 of 35




                                       110.

      Plaintiff is informed and believes that Defendants were all well aware of

Plaintiff’s expectancy.

                                       111.

      Plaintiff is informed and believes that Defendants purposefully and

intentionally interfered to prevent Plaintiff’s legitimate expectancy from ripening

into valid business relationships.

                                       112.

      Plaintiff has suffered damages as a result of Defendants intentional

interference with business relationships.

                      COUNT VIII
(BREACH OF FIDUCIARY DUTY – AGAINST LAMBERT, SPICER AND
                        LACS)

                                       113.

      Plaintiff incorporates by reference and re-alleges each and every preceding

paragraph of this complaint as if restated completely herein.

                                       114.

      Plaintiff hired Lambert, a licensed architect and Spicer, a licensed general

contractor and construction manager, and the company they both own together,




                                            31
     3:19-cv-00766-MGL     Date Filed 03/13/19   Entry Number 1    Page 32 of 35




LACS, based on Walters’ recommendation, to design and build Plaintiff’s Brewery

so that it accommodates the specific equipment selected and ordered by Walters.

                                        115.

       As such, a fiduciary duty existed between Plaintiff, Lambert, Spicer and

LACS. Lambert, Spicer and LACS’ positions required Lambert, Spicer and LACS

to act with the utmost good faith and loyalty for the benefit of Plaintiff. Lambert,

Spicer and LACS were bound to act in good faith and with due regard to the interests

of Plaintiff.

                                        116.

       However, Plaintiff is informed and believes that Lambert, Spicer and LACS

carried out a consistent course of conduct to: pilfer the design and construction of

Plaintiff’s Brewery to be used to construct a competing brewery, Steel Hands and

SHD, owned by Lambert and Frick; and to solicit, and did in fact solicit, the

employment of Walters from Plaintiff so Lambert, Frick and LACS could

misappropriate Plaintiff’s confidential trade secrets.

                                        117.

       Plaintiff is informed and believes that Lambert, Spicer and LACS undertook

the aforementioned conduct at a time when Lambert, Spicer and LACS were

supposed to have been working for Plaintiff, which constitutes a breach of the duty

of loyalty and breach of fiduciary duty to Plaintiff. As a direct and proximate result
                                          32
    3:19-cv-00766-MGL          Date Filed 03/13/19   Entry Number 1   Page 33 of 35




of Lambert, Spicer and LACS’ breaches, Plaintiff suffered and continues to suffer,

great damages, including harm to its business, in an amount to be determined

according to proof at trial.

                                           118.

      Plaintiff is informed and believes that Lambert, Spicer and LACS undertook

the aforementioned acts maliciously, fraudulently, and oppressively, with the

wrongful intention of injuring Plaintiff, from an improper and evil motive amounting

to malice, and in conscious disregard of Plaintiff’s rights. Plaintiff is thus entitled

to recover punitive damages from Lambert, Spicer and LACS in an amount

according to proof at trial.

      WHEREFORE, having fully set forth its complaint, Plaintiff hereby prays for

the following relief from this Honorable Court:

      1.     That the Court enter judgment in favor of Plaintiff as to each of

             Plaintiff’s claims;

      2.     For trial by full jury;

      3.     For damages Plaintiff has incurred in an amount to be determined

             according to proof at trial, but which is in excess of at least

             $4,000,000.00, including, but not limited to, treble damages pursuant

             to S.C. Code Ann. §39-5-140;



                                             33
    3:19-cv-00766-MGL     Date Filed 03/13/19   Entry Number 1      Page 34 of 35




      4.    For all costs, expenses and fees associated with this action, including

            reasonable attorneys’ fees pursuant to S.C. Code Ann. §39-5-140;

      5.    For all pre-judgment interest on Plaintiff’s damages;

      6.    For punitive or exemplary damages against Defendants per 18 U.S.C.

            § 1836, et seq., in an amount determined by the enlightened conscience

            of the jury; and

For such other and further relief as this Honorable Court deems just and proper.



      Submitted this 13th day of March 2019.

                                             GORDON REES SCULLY
                                             MANSUKHANI LLP

                                              /s/ A. Victor Rawl, Jr.
                                             A. Victor Rawl, Jr.
                                             SC Bar No. 9261 / Fed ID: 6971
                                             Chad A. Shultz
                                             GA Bar No. 644440*
                                             Vernon Phillip Hill IV
                                             GA Bar No. 637841*

                                             Attorneys for Savannah River Brewing
                                             Company, LLC

                                             *To be admitted Pro Hac Vice
40 Calhoun Street
Suite 350
Charleston, SC 29401
Phone: (843) 278-5900
vrawl@grsm.com


                                        34
    3:19-cv-00766-MGL   Date Filed 03/13/19   Entry Number 1   Page 35 of 35




3455 Peachtree Road NE, Suite 1500
Atlanta, Georgia 30326
Telephone: (404) 869-9054
cshultz@grsm.com
phill@grsm.com




                                      35
